HEDRICK, Judge.
By his one assignment of error, defendant contends the evidence adduced at the hearing does not support the findings and conclusion that defendant willfully violated the terms and conditions of probation.
Whether the defendant had willfully violated the conditions of his probation is a question of fact to be determined by the judge. State v. Barrett, 243 N.C. 686, 91 S.E. 2d 917 (1956). Findings of fact based on evidence which reasonably satisfies the judge, in the exercise of his sound discretion, that the defendant has violated a valid condition of probation will not be disturbed on appeal. State v. Seagraves, 266 N.C. 112, 145 S.E. 2d 327 (1965).
We find and hold that the evidence is ample to support the material findings that the defendant willfully violated the terms and conditions of his probation. The judgment appealed from is affirmed.
Affirmed.
Judges Moréis and Arnold concur.